DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election
Applicant’s election without traverse of Group I, in the reply filed on April 8, 2022 is acknowledged.  The Applicant elected of Group I which includes claims 1-3, will now be examined on the merits.

Information Disclosure Statement
The action references cited in the IDS, submitted on 07/22/2022, have been considered.

Drawings
The drawings filed on 07/22/2022 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-9 include several lines, lead lines, text, charts, and so forth that appear pixelated, blurred, and/or are otherwise not clear.  For instance, the formation(s) shown each of FIGS. 1-4 are almost entirely pixelated and unreadable.  Each of FIGS. 7-8 are extremely faint and are indiscernible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, lines 5-6 of claim 1 recites “…radioactive tracer concentration in a well discharge line, connected to the well discharge line.”  Thus, it is unclear as to what “a well discharge line, connected to the well discharge line” may comprise  Thus, it is vague and indefinite as to what the recited “a well discharge line, connected to the well discharge line” may comprise.  Appropriate correction is required.
Claims 2-3 are rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 USC § 103 as being unpatentable over Vinegar (U.S. Patent Publication 2004/0020642 A1); in view of Almaguer (U.S. Patent Publication 2012/0230151 A1); in view of Arps (U.S. Patent 2,806,372).
Regarding claim 1, Vinegar discloses a system to determine the remaining saturation of existing fluids in naturally fractured and/or homogeneous reservoirs (Vinegar: Abstract; ¶786-787 [“…"Thermal fracture" refers to fractures created in a formation caused by expansion or contraction of a formation and/or fluids within the formation…"Vertical hydraulic fracture" refers to a fracture at least partially propagated along a vertical plane in a formation,
wherein the fracture is created through injection of fluids into a formation.”]) comprising:
a) an active oil well head, under study (Vinegar: FIG. 62; ¶1188 [“Lead-in conductor 1146 may be coupled to wellhead 1162…”]);
b) a pressure sensor and a temperature sensor (Vinegar: FIG. 91; ¶1320 [“The temperature of heated tubular ends 1318A, 1318B may be monitored by an infrared temperature sensor. ”]; FIG. 435; ¶2638 [“Acoustic sensors 3038 may be placed in drill string 3032.”]); and
d) a collection of samples of fluids produced in the well for storage and subsequent chromatographic analysis in a laboratory (Vinegar: FIG. 138; ¶1671 [“…the time for beginning production is determined from laboratory experimental treatment of samples obtained from the formation. ”]; FIGS. 226-227; ¶1931-1936 [“Experimental data from studies conducted by Lawrence Livermore National Laboratories (LLNL) was plotted along with laboratory data from the in situ conversion process (ICP) for an oil shale formation at atmospheric pressure in FIG. 226…proximate/ultimate analyses, Rock-Eval pyrolysis, Leco Total Organic Carbon ("TOC"), Fischer Assay, and pyrolysis-gas chromatography. Such a combination of petrographic and chemical techniques may provide a quick and inexpensive method for determining physical and chemical properties…”]).
Vinegar additionally discloses using a tracer test to determine or confirm formation of a frozen barrier (Vinegar: ¶2347.).
However, Vinegar is silent as to explicitly disclosing a pressure and temperature sensor with high background resolution, and a continuous and real-time measurement of a radioactive tracer concentration in a well discharge line, connected to the well discharge line.
Almaguer is directed to generating radial survey images of a borehole (Almaguer: Abstract.).  Therein, Almaguer discloses a pressure and temperature sensor with high background resolution (Almaguer: FIG. 8; ¶52 [“A rotating-type centralizer 39 may be disposed below the imaging sonde 30 and above the downhole operational tools which may be selected from the group consisting of: a whipstock 24; a cutting device, split-shot or shot-stick, shown generally a 23; an additional logging or imaging tool such as a focused acoustic a sonde, a focused flowmeter sonde, a focused pressure and/or temperature sonde…”] {The Examiner notes that sondes are well-known in the art at the time of invention for high background resolution Thus, Almaguer discloses “a pressure and temperature sensor with high background resolution” as recited in the claim(s).}); and a continuous and real-time measurement of a radioactive tracer concentration in a well (Almaguer: FIGS. 14-18; ¶46-51 [“…FIG. 15 is a real-time log indicating the proximity of two tubing strings and the position of the production tubing in which the logging tool is disposed with respect to the casing and formation 5-nearest neighbor classification model…FIG. 18 is a real-time log indicating the proximity of two tubing strings and the position of the production tubing in which the logging tool is disposed with respect to the casing and formation…focused nuclear tools that can measure direction of flow of an injected radioactive tracer…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of a pressure and temperature sensor with high background resolution, and a continuous and real-time measurement of a radioactive tracer concentration in a well, disclosed by Almaguer, into Vinegar, with the motivation and expected benefit of estimating a remaining oil saturation through tracer tests between wells, which allow gas and water zones to be admitted in naturally fractured reservoirs.  This method for improving Vinegar, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Almaguer.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Vinegar and Almaguer to obtain the invention as specified in claim 1.
However, Vinegar, in view of Almaguer, is silent as to explicitly disclosing a well discharge line.
Arps is directed to indicating and recording characteristics of geological formations surrounding a borehole (Arps: Col 1, ln 16-18.).  Therein, Arps discloses a radioactive tracer concentration in a well discharge line (Arps: FIGS. 1-2; col 4, ln 54-73 [“The flow of the current through the electrodes is utilized…to release radioactive tracer material from the electrodes into the drilling mud in amounts proportionate to or bearing a predetermined relation to the resistance or resistivity of the earth's structure in the region being drilled. The material so released is carried along with the drilling fluid flowing upwardly through the annular space in the borehole between the drill pipe and the borehole walls; to the earth's surface at the top of the borehole, where it is discharged through pipe 3, and flows through shale shaker 4 and radioactivity detecting and measuring device 6 to the mud ditch 5. The amount of tracer material in the outgoing mud stream is measured by the radioactivity radiation detector 6 through which the mud flows as before described, and a continuous record of the amount of tracer material thus measured is made upon a moving, elongated, light-sensitive record medium…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of a well discharge line, and a radioactive tracer concentration in the well discharge line, disclosed by Arps, into Vinegar, as modified by Almaguer, with the motivation and expected benefit of estimating a remaining oil saturation through tracer tests between wells, which allow gas and water zones to be admitted in naturally fractured reservoirs.  This method for improving Vinegar, as modified by Almaguer, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Arps.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Vinegar and Almaguer and Arps to obtain the invention as specified in claim 1.

Regarding claim 2, Vinegar, in view of Almaguer and Arps, teach all the limitations of the parent claim 1 as shown above.  Arps additionally discloses activity of the radioactive tracers is continuously measured, through a fraction of the well effluent (Arps: FIGS. 1-2; col 4, ln 54-73 {See above.}).  Vinegar additionally discloses wirelessly transmitting monitoring information to a computer that records, processes and generates graphics for interpretation by means of a bifurcation in the well discharge line (Vinegar: FIGS. 44-45; ¶1059-1061 [“…personal desktop computer system, a laptop, or personal digital assistant such as a palm pilot. FIG. 45 illustrates several ways that information may be transmitted from in situ process 1016 to remote computer system 1024. Information may be transmitted by means of internet 1026 or local area network, hardwire telephone lines 1028, and/or wireless communications 1030…operating parameter 1020 may be provided to computer system 1022 or 1024 automatically during the treatment of a formation.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of continuously measuring activity of the radioactive tracers, and wirelessly transmitted monitoring information to a computer that records, processes and generates graphics for interpretation by means of a bifurcation in the well discharge line, disclosed by Arps and Vinegar, into Vinegar, as modified by Almaguer and Arps, with the motivation and expected benefit of monitoring in real-time of radioactive tracers’ concentration in the discharge line of the well, and based on the analysis of the tracers, breakthrough curves in real time, obtaining by the verification of the injection rates and concentrations of the tracers.  This method for improving Vinegar, as modified by Almaguer and Arps, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Arps and Vinegar.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Vinegar and Almaguer and Arps to obtain the invention as specified in claim 2.

Regarding claim 3, Vinegar, in view of Almaguer and Arps, teach all the limitations of the parent claim 1 as shown above.  Vinegar additionally discloses a sample is selected and processed for its detection and quantification of chemical tracers (partitionable and non-partitionable) with spectrometers obtained in a chromatograph in a location of the well in real time (Vinegar: FIGS. 44-45, 91, 138, 226-227, 435; ¶1059-1061, ¶1320, ¶1671, ¶1931-1936, ¶2638 {See above.}).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2003/0178191A1, to Maher et al., discloses a method of treating a kerogen and liquid hydrocarbon containing formation in situ may include providing heat from one or more heat sources to at least a portion of the formation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864